Citation Nr: 0632846	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 until August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2002 and March 2003 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The Board first considered this appeal in December 2005 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  At the time of the veteran's death, he was not in receipt 
of service connection for any disability, but had pending 
claims for service connection for prostate cancer and for 
colon cancer, to include as due to exposure to an herbicidal 
agent.

2.  The RO granted service connection for prostate cancer due 
to exposure to herbicidal agents for the claim of accrued 
benefits only in an October 2002 rating decision.

3.  The veteran's death in 2002 was due to metastatic colon 
cancer.  

4.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.301, 3.159, 3.302, 3.303, 3.304, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the appellant and her representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
appellant about the information and evidence VA will seek to 
provide; (3) inform the appellant about the information and 
evidence she was expected to provide and (4) request the 
appellant provide any evidence in her possession which 
pertains to the claim.  This notification was satisfied by 
way of a letter dated in December 2005.  

In December 2005, the AMC advised the appellant that the 
claim had been remanded for additional development.  The AMC 
explained the changes in regulations which altered VA's 
duties.  The AMC requested any additional evidence or 
information in the appellant's possession which was relevant 
to the appeal.  The AMC informed the appellant of the 
information associated with the claims file and explained 
VA's duty to obtain federal agency records and to make 
reasonable efforts to obtain private records.  The AMC 
advised the appellant that the evidence must show service 
connection for the cause of the veteran's death, existence of 
a disability at the time of the veteran's death or that the 
veteran was discharged from service for a service connected 
disability in order to establish entitlement to the benefit 
sought.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  This information was provided to the 
appellant with the May 2006 Statement of the Case.  

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  The appellant 
and her representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide her claim.  In fact, in statements 
dated in September 2005 and September 2006 the appellant 
advised the RO that she had no additional evidence to submit.  
As such, all relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the case is ready for appellate review.

The Merits of the Claim

The appellant seeks service connection for the cause of the 
veteran's death.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310.  In order to do so, the evidence must establish that 
a service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c)

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 303(a). In 
addition, a service-connected disability includes certain 
chronic diseases, such as cancer, which may be presumed to 
have been incurred in service if it became manifest to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

During his lifetime, the veteran was not in receipt of 
service connection for any condition.  At the time of the 
veteran's death, claims for service connection for prostate 
cancer and for colon cancer, including as due to exposure to 
an herbicidal agent were pending.  The RO adjudicated the 
claims for the purposes of determining eligibility for an 
accrued benefit and granted service connection for prostate 
cancer.  The claim for service connection for colon cancer 
was denied.  

The veteran's death certificate listed the immediate cause of 
death as metastatic colon cancer.  No contributing causes of 
death were noted.  An autopsy was not performed.  

The appellant's primary contention is that the veteran 
developed colon cancer from being exposed to herbicidal 
agents while in Vietnam.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a certain listed 
disability, shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
C.F.R. § 3.307(a)(6)(iii) (2005); McCartt v. West, 12 Vet. 
App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, the veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.313 (2006).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service. 
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The veteran's Form DD 214 reflects service in the Republic of 
Vietnam from October 1969 until August 1970 and indicates the 
veteran received the Vietnam Service Medal, Vietnam Campaign 
Medal and Army Commendation Medal with a second oak leaf 
cluster.  Thus, the veteran has met the requisite service in 
Vietnam and exposure to an herbicidal agent is presumed.  
Colon cancer, however, is not one of the diseases identified 
in 38 C.F.R. § 3.309(e) and as such, exposure to an 
herbicidal agent is not presumed to have caused the disease.  
Nor is there any competent medical evidence of record which 
links the colon cancer directly to the veteran's exposure to 
herbicidal agents.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Concerning entitlement to service connection for the cause of 
the veteran's death based upon a theory of direct 
entitlement, the veteran's service medical records contain no 
reference to complaints, treatment or diagnosis of colon 
cancer or other related problems.  In fact, the veteran 
denied a history of cancer, tumors, growths or cysts or piles 
or rectal disease in the August 1970 report of medical 
history completed in connection with his separation from 
service.  Upon examination in August 1970, the anus and 
rectum were found to be normal.  

Nor is there any evidence of continuity of symptomatology.  
The first indication of colon cancer in the record is dated 
in November 2001 (i.e. approximately 31 years after the 
veteran's separation from service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in evidence also indicates 
service connection based upon 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307, 3.309 is not warranted.

Also missing is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although there are 
private and VA treatment records documenting colon cancer, 
these were generated with the purpose of recording medical 
treatment for symptoms and not towards ascertaining a 
diagnosis.  Without evidence of a disease or injury during 
service and evidence linking the colon cancer to service, 
service connection is not warranted.  

Alternatively, the appellant alleged the veteran's cause of 
death was caused by the veteran's prostate cancer.  Service 
connection may be granted on a secondary basis when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

In this regard, the prostate cancer was service connected for 
the limited purpose of determining the appellant's 
entitlement to accrued benefits.  As such, the prostate 
cancer is not considered to be service connected.  Even 
giving the appellant the benefit of the doubt and assuming 
the prostate cancer was service connected for all purposes, 
service connection for cause of death would not be warranted 
as there is no competent medical evidence demonstrating the 
prostate cancer caused or aggravated the colon cancer.  

The claims file was reviewed by a VA examiner in December 
2003 to provide an opinion as to the relationship, if any, 
between the prostate cancer and the colon cancer.  The 
examiner related the veteran had a partial colectomy and 
colostomy in 1991 because of carcinoma of the left colon.  In 
1993 the veteran was found to have carcinoma of the prostate 
and had a prostatectomy in 1994.  The veteran received 
chemotherapy for both conditions.  In 2001, a liver biopsy 
revealed metastatic carcinoma secondary from the colon.  The 
examiner indicated the veteran's cancer of the prostate was 
associated with exposure to the herbicide Agent Orange.  The 
examiner reported the veteran also had cancer of the left 
colon with metastasis to the liver.  The examiner's 
concluding diagnosis was adenocarcinoma of the prostate, 
status post radical prostatectomy on 3/30/94, pathology 
report of 12/3/93 and history of negative lymph nodes 
associated with the radical prostatectomy on 3/30/94 and 
carcinoma of the colon with metastasis to the liver, status 
post colectomy in 1991, with colostomy performed, permanent 
and status post liver metastasis biopsy confirmed on 
11/18/01.  The examiner indicated the colon cancer and 
metastasis to the liver were not due to the prostatic 
carcinoma.  No other medical evidence of record provides an 
opinion as to the relationship between the prostate cancer 
and the colon cancer.  As such, the preponderance of the 
evidence is against the appellant's claim.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cause of death is denied.




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


